Matter of Tomaso v LBR Enters., LLC (2019 NY Slip Op 00996)





Matter of Tomaso v LBR Enters., LLC


2019 NY Slip Op 00996


Decided on February 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND TROUTMAN, JJ.


37 CA 18-01210

[*1]IN THE MATTER OF JAMES TOMASO, PETITIONER-RESPONDENT,
vLBR ENTERPRISES, LLC, AND MICHAEL J. ROBERTSON, RESPONDENTS-APPELLANTS. 


KARL E. MANNE, HERKIMER, FOR RESPONDENTS-APPELLANTS. 
NORMAN L. MASTROMORO, LITTLE FALLS, FOR PETITIONER-RESPONDENT.

	Appeal from an order of the Herkimer County Court (John H. Crandall, J.), entered April 18, 2018. The order affirmed in part a judgment (denominated order) of the Little Falls City Court (Joy A. Malone, J.) dated December 7, 2017. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: February 8, 2019
Mark W. Bennett
Clerk of the Court